PER CURIAM.
K.C. contends that the trial court erred in denying his motion for judgment of acquittal on a charge of burglary and in adjudicating him delinquent for burglary and possession of marijuana. The record contains sufficient evidence to withstand K.C.’s motion for judgment of acquittal on the burglary charge and the trial court’s adjudication of delinquency for burglary. See Walker v. State, 656 So.2d 950 (Fla. 5th DCA 1995).
We accept the State’s concession that the trial court did not comply with the requirements of rules 8.075(a) and 8.080, Fla. R. Juv. P., when it adjudicated K.C. delinquent for possession of marijuana. We reverse the adjudication of delinquency for possession of marijuana and remand for further proceedings consistent herewith.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GLICKSTEIN, DELL and WARNER, JJ., concur.